FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 For the month of March HSBC Holdings plc 42nd Floor, 8 Canada Square, London E14 5HQ, England (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F). Form 20-FX Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934). Yes No X (If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ). ﻿ ﻿ 23 Property, plant and equipment Freehold and leasehold land and buildings Equipment, fixtures and fittings Total US$m US$m US$m Cost or fair value At 1 January 2013 Additions at cost Fair value adjustments - Disposals Other changes At 31 December 2013 Accumulated depreciation and impairment At 1 January 2013 Depreciation and impairment Disposals Other changes 55 At 31 December 2013 Net carrying amount at 31 December 2013 Cost or fair value At 1 January 2012 Additions at cost Fair value adjustments 72 - 72 Disposals Other changes At 31 December 2012 Accumulated depreciation and impairment At 1 January 2012 Depreciation and impairment Disposals 97 Other changes At 31 December 2012 Net carrying amount at 31 December 2012 Investment properties Freehold and leasehold land and buildings include US$1,945m of investment properties at 31 December 2013 (31 December 2012: US$1,334m). Investment properties are valued on a market value basis as at 31 December each year by independent professional valuers who have recent experience in the location and type of properties. Investment properties in Hong Kong, the Macau Special Administrative Region and mainland China, which represent more than 75% by value of HSBC's investment properties subject to revaluation, were valued by DTZ Debenham Tie Leung Limited whose valuers are members of the Hong Kong Institute of Surveyors. Properties in other countries, which represent 25% by value of HSBC's investment properties, were valued by different independent professionally qualified valuers. At 31 December 2013, the classification of land and buildings in Hong Kong in accordance with Hong Kong Companies Ordinance requirements was long leasehold US$1,309m (2012: US$1,319m), medium leasehold US$2,472m (2012: US$1,600m) and short leasehold US$2m (2012: US$3m). 24 Investments in subsidiaries Principal subsidiaries of HSBC Holdings At 31 December 2013 Country of incorporation or registration HSBC's interest in equity capital % Issued equity capital Share class Europe HSBC Asset Finance (UK) Limited England £265m Ordinary £1 HSBC Bank A.S. Turkey TRL652m A-Common TRL1 B-Common TRL1 HSBC Bank plc England £797m Ordinary £1 Preferred Ordinary £1 Series 2 Third Dollar Preference US$0.01 Third Dollar Preference US$0.01 HSBC France France €337m Shares €5.00 HSBC Private Banking Holdings (Suisse) SA Switzerland CHF1,363m Ordinary CHF1,000 HSBC Trinkaus & Burkhardt AG Germany €75.4m Shares of no par value Hong Kong Hang Seng Bank Limited1 Hong Kong HK$9,559m Ordinary HK$5.00 The Hongkong and Shanghai Banking Corporation Limited Hong Kong HK$85,319m Ordinary HK$2.50 CIP2 US$1.00 CRP3 US$1.00 NIP4 US$1.00 HSBC Life (International) Limited Bermuda HK$4,178m Ordinary HK$1.00 Rest of Asia-Pacific HSBC Bank Australia Limited Australia A$811m Ordinary no par value HSBC Bank (China) Company Limited PRC5 RMB15,400m Ordinary CNY1.00 HSBC Bank Malaysia Berhad Malaysia RM115m Ordinary RM0.50 HSBC Bank (Vietnam) Limited Vietnam VND3,000,000m Ordinary VND1.00 HSBC Bank (Taiwan) Limited Taiwan TWD30,000m Ordinary TWD10.00 Middle East and North Africa HSBC Bank Middle East Limited Jersey US$931m Ordinary US$1.00 CRP3 US$1.00 HSBC Bank Egypt S.A.E. Egypt EGP2,796m Ordinary EGP84.00 North America HSBC Bank Canada Canada C$1,225m Common NPV6 Common of NPV6 HSBC Bank USA, N.A. US US$2m Common US$100 HSBC Finance Corporation US -7 Common US$0.01 HSBC Securities (USA) Inc. US -7 Common US$0.05 Latin America HSBC Bank Argentina S.A. Argentina ARS1,244m Ordinary-A ARS1.00 Ordinary-B ARS1.00 HSBC Bank Brasil S.A. - Banco Múltiplo Brazil BRL6,402m Shares of no par value HSBC Mexico, S.A., Institución de Banca Múltiple, Grupo Financiero HSBC Mexico MXN5,681m Ordinary MXN2.00 1 Listed in Hong Kong. 5 People's Republic of China. 2 Cumulative Irredeemable Preference shares. 6 Preference shares of nil par value. 3 Cumulative Redeemable Preference shares. 7 Issued equity capital is less than US$1m. 4 Non-cumulative Irredeemable Preference shares. Details of the debt, subordinated debt and preference shares issued by the principal subsidiaries to parties external to the Group are included in the Notes 28 'Debt securities in issue', 32 'Subordinated liabilities' and 37 'Non-controlling interests', respectively. All the above subsidiaries are included in the HSBC consolidated financial statements. Details of all HSBC subsidiaries, as required under Section 409 of the Companies Act 2006, will be annexed to the next Annual Return of HSBC Holdings filed with the UK Registrar of Companies. The principal countries of operation are the same as the countries of incorporation except for HSBC Bank Middle East Limited, which operates mainly in the Middle East and North Africa, and HSBC Life (International) Limited, which operates mainly in Hong Kong. HSBC is structured as a network of regional banks and locally incorporated regulated banking entities. Each bank is separately capitalised in accordance with applicable prudential requirements and maintains a capital buffer consistent with the Group's risk appetite for the relevant country or region. Within the legal entity structure, HSBC Holdings is the primary provider of equity capital to its subsidiaries and non-equity capital where necessary. These investments are substantially funded by HSBC Holdings' own capital issuance and profit retention. During 2013 and 2012, none of the Group's subsidiaries experienced significant restrictions on paying dividends or repaying loans and advances. The ability of subsidiaries to pay dividends or advance monies to HSBC Holdings depends on, among other things, their respective local regulatory capital and banking requirements, statutory reserves, and financial and operating performance. The amount of guarantees by HSBC Holdings in favour of other HSBC Group entities is set out in Note 40. Structured entities consolidated by HSBC where HSBC owns less than 50% of the voting rights Carrying value of total consolidated assets Nature of SPE US$bn US$bn Solitaire Funding Ltd Securities investment conduit Mazarin Funding Limited Securities investment conduit Barion Funding Limited Securities investment conduit Malachite Funding Limited Securities investment conduit HSBC Home Equity Loan Corporation I Securitisation HSBC Home Equity Loan Corporation II Securitisation Regency Assets Limited Conduit Bryant Park Funding LLC Conduit In addition to the above, HSBC consolidates a number of individually insignificant structured entities with total assets of US$26.1bn (2012: US$21.2bn). For further details, see Note 42. In each of the above cases, HSBC controls and consolidates an entity when it is exposed, or has rights, to variable returns from its involvement with the entity and has the ability to affect those returns through its power over the entity. Disposals On 19 February 2013, we announced an agreement to sell HSBC Bank (Panama) S.A., resulting in the classification of the associated assets and liabilities as a disposal group held for sale. On 25 October 2013, we completed the disposal for total cash consideration of US$2.2bn, realising a gain on disposal of US$1.1bn within 'Other income'. Subsidiaries with significant non-controlling interests Hang Seng Bank Limited Proportion of ownership interests and voting rights held by non-controlling interests 37.86% 37.86% Place of business Hong Kong Hong Kong US$m US$m Profit attributable to non-controlling interests Accumulated non-controlling interests of the subsidiary Dividends paid to non-controlling interests Summarised financial information: - total assets - total liabilities - net operating income before loan impairment - profit for the year - total comprehensive income for the year 25 Assets held for sale and other assets Assets held for sale US$m US$m Disposal groups Non-current assets held for sale: - property, plant and equipment - investment in Ping An - - loans and advances to customers - other Disposal groups At 31 December 2013, the following businesses represented the majority of disposal groups held for sale: · Latin American businesses, including banking operations in Uruguay and Colombia. These operations had total assets held for sale of $2.0bn and total liabilities held for sale of $1.8bn. · Banking operations in Jordan, with total assets held for sale of $0.9bn and total liabilities held for sale of $1.0bn. The following businesses that were held for sale at 31 December 2012 were sold in 2013, with losses recognised in other operating income: · The sale of the US life insurance business was completed on 29 March 2013 with a loss on disposal of US$99m. · The sale of the Latin America operations in Peru was completed on 4 October 2013, resulting in a cumulative loss until the point of disposal of US$18m. · The sale of the Latin America operations in Paraguay was completed on 29 November 2013, resulting in a cumulative loss until the point of disposal of US$21m. The following businesses were held for sale wholly within the year ended 31 December 2013: · In the first quarter of 2013, we announced the disposal of HSBC Bank (Panama) S.A. at which point it was classified as held for sale. The sale was completed on 25 October 2013. Further details are provided in Note 24. · In the first quarter of 2013, the private banking operations of HSBC Private Banking Holdings (Suisse) S.A. in Monaco were classified as held for sale. At this time, a loss on reclassification to held for sale of US$279m was recognised in the income statement following a write down in the value of goodwill allocated to the operation. On 11 July 2013, we announced that following a strategic review we had decided to retain this business. As a result of this decision all assets and liabilities of the business were reclassified to the relevant balance sheet categories. The loss on reclassification to held for sale was not reversed and remains a permanent reduction in the value of goodwill allocated to this operation. Investment in Ping An On 5 December 2012, we entered into an agreement to dispose of our entire shareholding in Ping An for US$9.4bn. The disposal was carried out in two tranches and the selling price for both tranches was fixed. The first tranche of shares was disposed of on 7 December 2012 at which point we recognised a gain on disposal of US$3.0bn. Following the first tranche of the disposal, our remaining shareholding was recognised as an available-for-sale investment. At 31 December 2012, the fair value of our remaining shareholding in Ping An, US$8.2bn, was included within assets held for sale above, with US$737m accumulated unrealised gains recorded in 'Other comprehensive income'. The fixing of the sale price gave rise to a contingent forward sale contract, the fair value of which at 31 December 2012 was based on the difference between the agreed sale price and the market price for the shares, adjusted for an assessment of the probability of the transaction being completed. The adverse fair value of this contract was US$553m at 31 December 2012, recorded in 'Net trading income'. On 6 February 2013, we completed the disposal of our remaining investment in Ping An realising a gain on derecognition of US$1,235m recorded in 'Gains less losses from financial investments'. This was partly offset by an adverse fair value movement of US$682m on the contingent forward sale contract in the period to the point of delivery of the remaining shares recorded in 'Net trading income', resulting in a net income statement gain before tax of US$553m. Property, plant and equipment The property, plant and equipment classified as held for sale is the result of repossessing property that had been pledged as collateral by customers. Substantially all of these assets are disposed of within 12 months of acquisition. The majority arose within the North America operating segment. Loans and advances to customers We completed the sale of the CML non-real estate personal loan portfolio with loan balances of US$3.4bn on 1 April 2013 and recognised a loss on sale of US$271m. We completed the sales of several tranches of real estate secured accounts with loan balances of US$5.7bn during 2013 and recognised a total loss on sale of US$153m in other operating income. Other assets At 31 December US$m US$m Bullion Reinsurers' share of liabilities under insurance contracts (Note 30) Endorsements and acceptances Retirement benefit assets Other accounts 26 Trading liabilities At 31 December US$m US$m Deposits by banks Customer accounts Other debt securities in issue (Note 28) Other liabilities - net short positions in securities At 31 December 2013, the cumulative amount of change in fair value attributable to changes in HSBC's credit risk was a loss of US$95m (2012: loss of US$29m). Deposits by banks held for trading US$m US$m Repos1 Settlement accounts Stock lending Other Customer accounts held for trading US$m US$m Repos1 Settlement accounts Stock lending Other 1 In 2013, GB&M changed the way it manages repo and reverse repo activities in the Credit and Rates businesses as set out on page 220 of the Liquidity and funding section. This led to a reduction in the amount of repos classified as trading liabilities. 27 Financial liabilities designated at fair value HSBC At 31 December US$m US$m Deposits by banks and customer accounts Liabilities to customers under investment contracts Debt securities in issue (Note 28) Subordinated liabilities (Note 32) Preferred securities (Note 32) The carrying amount at 31 December 2013 of financial liabilities designated at fair value was US$4,375m more than the contractual amount at maturity (2012: US$7,032m more). The cumulative amount of the change in fair value attributable to changes in credit risk was a loss of US$1,334m (2012: loss of US$88m). HSBC Holdings At 31 December US$m US$m Debt securities in issue (Note 28): - owed to third parties Subordinated liabilities (Note 32): - owed to third parties - owed to HSBC undertakings The carrying amount at 31 December 2013 of financial liabilities designated at fair value was US$2,309m more than the contractual amount at maturity (2012: US$3,199m more). The cumulative amount of the change in fair value attributable to changes in credit risk was a loss of US$859m (2012: loss of US$164m). 28 Debt securities in issue At 31 December US$m US$m Bonds and medium-term notes Other debt securities in issue Of which debt securities in issue reported as: - trading liabilities (Note 26) - financial liabilities designated at fair value (Note 27) The following table analyses the carrying amount of bonds and medium-term notes in issue at 31 December with original maturities greater than one year: Bonds and medium-term notes HSBC At 31 December US$m US$m Fixed rate Secured financing: 0.01% to 3.99%: until 2056 4.00% to 4.99%: until 2013 - 5.00% to 5.99%: until 2019 90 8.00% to 9.99%: until 2028 - Other fixed rate senior debt: 0.01% to 3.99%: until 2078 4.00% to 4.99%: until 2046 5.00% to 5.99%: until 2041 6.00% to 6.99%: until 2046 7.00% to 7.99%: until 2026 8.00% to 9.99%: until 2036 10.00% or higher: until 2028 35 Variable interest rate Secured financings - 0.01% to 13.99%: until 2068 FHLB advances - 0.01% to 0.99%: until 2036 Other variable interest rate senior debt - 0.01% to 12.99%: until 2057 Structured notes Interest rate, equity, equity index or credit-linked HSBC Holdings At 31 December US$m US$m Debt securities Of which debt securities in issue reported as: - financial liabilities designated at fair value (Note 27) Fixed rate senior debt, unsecured 3.00% to 3.99%: until 2016 4.00% to 4.99%: until 2022 5.00% to 5.99%: until 2021 6.00% to 6.99%: until 2042 29 Liabilities of disposal groups held for sale and other liabilities Liabilities of disposal groups held for sale HSBC US$m US$m Liabilities of disposal groups held for sale1 1 Further details in respect of liabilities of disposal groups held for sale is provided on page 521. Other liabilities HSBC HSBC Holdings US$m US$m US$m US$m Amounts due to investors in funds consolidated by HSBC - - Obligations under finance leases (Note 41) - - Endorsements and acceptances - - Other liabilities 61 30 61 30 30 Liabilities under insurance contracts Gross Reinsurers' share Net US$m US$m US$m Non-linked insurance contracts1 At 1 January Benefits paid Increase in liabilities to policyholders Disposals/transfers to held-for-sale 13 Exchange differences and other movements 24 At 31 December Investment contracts with discretionary participation features At 1 January - Benefits paid - Increase in liabilities to policyholders - Exchange differences and other movements2 - At 31 December - Linked life insurance contracts At 1 January Benefits paid Increase in liabilities to policyholders Exchange differences and other movements3 At 31 December Total liabilities to policyholders Non-linked insurance contracts1 At 1 January Benefits paid Increase in liabilities to policyholders Disposals/transfers to held-for-sale Exchange differences and other movements 13 At 31 December Investment contracts with discretionary participation features At 1 January - Benefits paid - Increase in liabilities to policyholders - Exchange differences and other movements2 - At 31 December - Linked life insurance contracts At 1 January Benefits paid Increase in liabilities to policyholders Disposals/transfers to held-for-sale - Exchange differences and other movements3 At 31 December Total liabilities to policyholders 1 Includes liabilities under non-life insurance contracts. 2 Includes movement in liabilities relating to discretionary profit participation benefits due to policyholders arising from net unrealised investment gains recognised in other comprehensive income. 3 Includes amounts arising under reinsurance agreements. The increase in liabilities to policyholders represents the aggregate of all events giving rise to additional liabilities to policyholders in the year. The key factors contributing to the movement in liabilities to policyholders include death claims, surrenders, lapses, liabilities to policyholders created at the initial inception of the policies, the declaration of bonuses and other amounts attributable to policyholders. 31 Provisions Restruc- turing costs Contingent liabilities and contractual commitments Legal proceedings and regulatory matters Customer remediation Other provisions Total US$m US$m US$m US$m US$m US$m At 1 January 2013 Additional provisions/increase in provisions 57 Provisions utilised Amounts reversed Unwinding of discounts - - 38 7 13 58 Exchange differences and other movements 17 33 At 31 December 2013 At 1 January 2012 Additional provisions/increase in provisions 73 Provisions utilised Amounts reversed Unwinding of discounts - - 42 1 5 48 Exchange differences and other movements 57 82 5 72 At 31 December 2012 Further details of legal proceedings and regulatory matters are set out in Note 43. Legal proceedings include civil court, arbitration or tribunal proceedings brought against HSBC companies (whether by way of claim or counterclaim) or civil disputes that may, if not settled, result in court, arbitration or tribunal proceedings. Regulatory matters refer to investigations, reviews and other actions carried out by, or in response to the actions of, regulators or law enforcement agencies in connection with alleged wrongdoing by HSBC. In December 2012, HSBC made payments totalling US$1,921m to US authorities in relation to investigations regarding inadequate compliance with anti-money laundering and sanctions laws. Further details of the agreements reached with the US authorities are set out on page 558. Customer remediation refers to activities carried out by HSBC to compensate customers for losses or damages associated with a failure to comply with regulations or to treat customers fairly. Customer remediation is initiated by HSBC in response to customer complaints and/or industry developments in sales practices, and is not necessarily initiated by regulatory action. Payment protection insurance An increase in provisions of US$756m was recognised during 2013 in respect of the estimated liability for redress regarding the mis-selling of payment protection insurance ('PPI') policies in previous years. Cumulative provisions made since the Judicial Review ruling in 2011 amount to US$3,153m, of which US$1,138m was paid in 2013 (2012: US$957m). At 31 December 2013, the provision amounted to US$946m (2012: US$1,321m). The estimated liability for redress is calculated on the basis of total premiums paid by the customer plus simple interest of 8% per annum (or the rate inherent in the related loan product where higher). The basis for calculating the redress liability is the same for single premium and regular premium policies. Future estimated redress levels are based on historically observed redress per policy. A total of approximately 5.4m PPI policies have been sold by HSBC since 2000, generating estimated revenues of US$4.1bn at 2013 average exchange rates. The gross written premiums on these polices was approximately US$5.0bn at 2013 average exchange rates. At 31 December 2013, the estimated total complaints expected to be received was 1.5m, representing 29% of total policies sold. It is estimated that contact will be made with regard to 1.9m policies, representing 35% of total policies sold. This estimate includes inbound complaints as well as HSBC's proactive contact exercise on certain policies ('outbound contact'). The following table details the cumulative number of complaints received at 31 December 2013 and the number of claims expected in the future: Cumulative to 31 December 2013 Future expected Inbound complaints1 (000s of policies) Outbound contact (000s of policies) Response rate to outbound contact 49% 44% Average uphold rate per claim2 76% 72% Average redress per claim (US$) 1 Excludes invalid claims where the complainant has not held a PPI policy. 2 Claims include inbound and responses to outbound contact. The main assumptions involved in calculating the redress liability are the volume of inbound complaints, the projected period of inbound complaints, the decay rate of complaint volumes, the population identified as systemically mis-sold and the number of policies per customer complaint. The main assumptions are likely to evolve over time as root cause analysis continues, more experience is available regarding customer initiated complaint volumes received, and we handle responses to our ongoing outbound contact. A 100,000 increase/decrease in the total inbound complaints would increase/decrease the redress provision by approximately US$203m at 2013 average exchange rates. Each 1% increase/decrease in the response rate to our outbound contact exercise would increase/decrease the redress provision by approximately US$8m. In addition to these factors and assumptions, the extent of the required redress will also depend on the facts and circumstances of each individual customer's case. For these reasons, there is currently a high degree of uncertainty as to the eventual costs of redress for this matter. The decay rate implies that by the end of 2015 inbound claim volumes would mean that the redress programme is complete. However, this timing is subject to some level of uncertainty as the decay rate may change over time based on actual experience. Interest rate derivatives A provision of US$776m (2012: US$598m) was recognised relating to the estimated liability for redress in respect of the possible mis-selling of interest rate derivatives in the UK. Of this provision, US$453m related to the estimated redress payable to customers in respect of historical payments under derivative contracts, the remaining provision covered the expected write-off by the bank of open derivative contracts balances and estimated project costs. Following an FCA review of the sale of interest rate derivatives, HSBC agreed to pay redress to customers where mis-selling of these products occurred under the FCA's criteria. On 31 January 2013, the FCA announced the findings from their review of pilot cases completed by the banks. Following its review, the FCA clarified the eligibility criteria to ensure the programme is focused on those small businesses that were unlikely to understand the risks associated with those products. HSBC has also been working with the FCA and an independent 'skilled person' adviser to clarify the standards against which it should assess sales, and how redress should be calculated (for example, when it would be appropriate to assume a customer would have taken an alternative interest rate product). The extent to which HSBC is required to pay redress depends on the responses of contacted and other customers during the review period and the facts and circumstances of each individual case. For these reasons, there is currently a high degree of uncertainty as to the eventual costs of redress related to this programme. HSBC expects to make the main redress payments in respect of this programme in the near future. Brazilian labour and fiscal claims Within 'Legal proceedings and regulatory matters' above are labour and fiscal litigation provisions of US$500m (2012: US$506m) which include provisions in respect of labour and overtime litigation claims brought by past employees against HSBC operations in Brazil following their departure from the bank. The main assumptions involved in estimating the liability are the expected number of departing employees, individual salary levels and the facts and circumstances of each individual case. 32 Subordinated liabilities HSBC At 31 December US$m US$m Subordinated liabilities At amortised cost - subordinated liabilities - preferred securities Designated at fair value (Note 27) - subordinated liabilities - preferred securities Subordinated liabilities HSBC Holdings Other HSBC Subordinated liabilities rank behind senior obligations and generally count towards the capital base of HSBC. Where applicable, capital securities may be called and redeemed by HSBC subject to prior notification to the PRA and, where relevant, the consent of the local banking regulator. If not redeemed at the first call date, coupons payable may step-up or become floating rate based on interbank rates. Interest rates on the floating rate capital securities are generally related to interbank offered rates. On the remaining capital securities, interest is payable at fixed rates of up to 10.176%. The balance sheet amounts disclosed below are presented on an IFRSs basis and do not reflect the amount that the instruments contribute to regulatory capital. The IFRSs accounting and regulatory treatments differ due to the inclusion of issuance costs and regulatory amortisation. HSBC's subordinated liabilities Tier 1 capital securities Tier 1 capital securities are perpetual subordinated securities on which investors are entitled, subject to certain conditions, to receive distributions which are non-cumulative. Such securities do not generally carry voting rights but rank above ordinary shares for coupon payments and in the event of a winding-up. Qualifying tier 1 capital securities in issue accounted for as liabilities At 31 December First call date US$m US$m Tier 1 capital securities guaranteed by HSBC Holdings1 US$1,250m 4.61% non-cumulative step-up perpetual preferred securities2 Jun 2013 - €1,400m 5.3687% non-cumulative step-up perpetual preferred securities3 Mar 2014 £500m 8.208% non-cumulative step-up perpetual preferred securities Jun 2015 €750m 5.13% non-cumulative step-up perpetual preferred securities Mar 2016 US$900m 10.176% non-cumulative step-up perpetual preferred securities, series 2 Jun 2030 Tier 1 capital securities guaranteed by HSBC Bank plc1 £300m 5.862% non-cumulative step-up perpetual preferred securities Apr 2020 £700m 5.844% non-cumulative step-up perpetual preferred securities Nov 2031 1 See paragraph below, 'Guaranteed by HSBC Holdings or HSBC Bank plc'. 2 In June 2013, HSBC called its US$1,250m 4.61% non-cumulative step-up preferred securities at par. 3 In January 2014, HSBC gave notice that it will call and redeem the €1,400m 5.3687% non-cumulative step-up perpetual preferred securities at par in March 2014. Guaranteed by HSBC Holdings or HSBC Bank plc The six capital securities guaranteed on a subordinated basis by HSBC Holdings or HSBC Bank are non-cumulative step-up perpetual preferred securities issued by Jersey limited partnerships. The proceeds of the issues were on-lent to the respective guarantors by the limited partnerships in the form of subordinated notes. These preferred securities qualify as tier 1 capital for HSBC Group and the two capital securities guaranteed by HSBC Bank also qualify as tier 1 capital for HSBC Bank (on a solo and a consolidated basis). These preferred securities, together with the guarantee, are intended to provide investors with economic rights equivalent to the rights that they would have had if they had purchased non-cumulative perpetual preference shares of the relevant issuer. There are limitations on the payment of distributions if such payments are prohibited under UK banking regulations or other requirements, if a payment would cause a breach of HSBC's capital adequacy requirements or if HSBC Holdings or HSBC Bank have insufficient distributable reserves (as defined). HSBC Holdings and HSBC Bank have individually covenanted that if prevented under certain circumstances from paying distributions on the preferred securities in full, they will not pay dividends or other distributions in respect of their ordinary shares, or effect repurchases or redemptions of their ordinary shares, until the distribution on the preferred securities has been paid in full. With respect to preferred securities guaranteed by HSBC Holdings - if (i) HSBC's total capital ratio falls below the regulatory minimum ratio required, or (ii) the Directors expect, in view of the deteriorating financial condition of HSBC Holdings, that (i) will occur in the near term, then the preferred securities will be substituted by preference shares of HSBC Holdings which have economic terms which are in all material respects equivalent to those of the preferred securities and the guarantee taken together. With respect to preferred securities guaranteed by HSBC Bank - if (i) any of the two issues of preferred securities are outstanding in April 2049 or November 2048, respectively, or (ii) the total capital ratio of HSBC Bank on a solo and consolidated basis falls below the regulatory minimum ratio required, or (iii) in view of the deteriorating financial condition of HSBC Bank, the Directors expect (ii) to occur in the near term, then the preferred securities will be substituted by preference shares of HSBC Bank having economic terms which are in all material respects equivalent to those of the preferred securities and the guarantee taken together. Upper tier 2 capital securities Upper tier 2 capital securities are perpetual subordinated securities on which there is an obligation to pay coupons. Such securities rank below lower tier 2 securities for coupon payments and in the event of a winding-up. Qualifying upper tier 2 securities in issue At 31 December First call date US$m US$m HSBC Bank plc US$750m Undated floating rate primary capital notes Jun 1990 US$500m Undated floating rate primary capital notes Sep 1990 US$300m Undated floating rate primary capital notes, series 3 Jun 1992 The Hongkong and Shanghai Banking Corporation Ltd US$400m Primary capital undated floating rate notes Aug 1990 US$400m Primary capital undated floating rate notes (second series) Dec 1990 US$400m Primary capital undated floating rate notes (third series) Jul 1991 Other HSBC subsidiaries Other perpetual subordinated loan capital less than US$100m 22 21 Lower tier 2 capital securities Lower tier 2 capital securities are dated securities on which there is an obligation to pay coupons. In accordance with the PRA's GENPRU, the capital contribution of lower tier 2 securities is amortised for regulatory purposes on a straight-line basis in their final five years before maturity. Qualifying lower tier 2 securities in issue At 31 December First call date Maturity date US$m US$m HSBC Bank plc £500m 4.75% callable subordinated notes1 Sep 2015 Sep 2020 £350m 5.00% callable subordinated notes2 Mar 2018 Mar 2023 £300m 6.50% subordinated notes - Jul 2023 £350m 5.375% callable subordinated step-up notes3 Nov 2025 Nov 2030 £500m 5.375% subordinated notes - Aug 2033 £225m 6.25% subordinated notes - Jan 2041 £600m 4.75% subordinated notes - Mar 2046 €500m Callable subordinated floating rate notes4 Sep 2015 Sep 2020 US$300m 7.65% subordinated notes - May 2025 HSBC Bank Australia Limited AUD200m Callable subordinated floating rate notes Nov 2015 Nov 2020 AUD42m Callable subordinated floating rate notes5 Mar 2013 Mar 2018 - 44 HSBC Bank Malaysia Berhad MYR500m 4.35% subordinated bonds Jun 2017 Jun 2022 MYR500m 5.05% subordinated bonds Nov 2022 Nov 2027 HSBC USA Inc. US$200m 7.808% capital securities Dec 2006 Dec 2026 US$200m 8.38% capital securities May 2007 May 2027 US$150m 9.50% subordinated debt - Apr 2014 US$150m 7.75% Capital Trust pass through securities Nov 2006 Nov 2026 US$750m 5.00% subordinated notes - Sep 2020 US$250m 7.20% subordinated debentures - Jul 2097 Other subordinated liabilities each less than US$150m HSBC Bank USA, N.A. US$1,000m 4.625% subordinated notes - Apr 2014 US$500m 6.00% subordinated notes - Aug 2017 US$1,250m 4.875% subordinated notes - Aug 2020 US$1,000m 5.875% subordinated notes - Nov 2034 US$750m 5.625% subordinated notes - Aug 2035 US$700m 7.00% subordinated notes - Jan 2039 HSBC Finance Corporation US$1,000m 5.911% trust preferred securities6 Nov 2015 Nov 2035 US$2,939m 6.676% senior subordinated notes7 - Jan 2021 HSBC Bank Brazil S.A. BRL383m Subordinated certificates of deposit - Feb 2015 BRL500m Subordinated floating rate certificates of deposit - Dec 2016 Other subordinated liabilities each less than US$150m8 HSBC Mexico, S.A. MXN1,818m Non-convertible subordinated obligations9 Sep 2013 Sep 2018 MXN2,273m Non-convertible subordinated obligations9 Dec 2013 Dec 2018 US$300m Non-convertible subordinated obligations9,10 Jun 2014 Jun 2019 HSBC Bank Canada CAD400m 4.80% subordinated debentures Apr 2017 Apr 2022 CAD200m 4.94% subordinated debentures Mar 2016 Mar 2021 CAD39m Floating rate debentures Oct 1996 Nov 2083 37 39 At 31 December First call date Maturity date US$m US$m Other HSBC subsidiaries Other subordinated liabilities each less than US$200m9 Total of subordinated liabilities issued by HSBC subsidiaries Amounts owed to third parties by HSBC Holdings 1 The interest rate payable after September 2015 is the sum of the three-month sterling Libor plus 0.82%. 2 The interest rate payable after March 2018 is the sum of the gross redemption yield of the then prevailing five-year UK gilt plus 1.80%. 3 The interest rate payable after November 2025 is the sum of the three-month sterling Libor plus 1.50%. 4 The interest margin increases by 0.5% from September 2015. 5 In March 2013, HSBC called its callable subordinated floating rate notes at par. 6 The distributions change in November 2015 to three-month dollar Libor plus 1.926%. 7 Approximately 25% of the senior subordinated notes are held by HSBC Holdings. 8 Some securities included here are ineligible for inclusion in the capital base of HSBC in accordance with guidance in PRA's GENPRU. 9 These securities are ineligible for inclusion in the capital base of HSBC in accordance with guidance in PRA's GENPRU. 10 Approximately US$60m of the subordinated obligations are held by HSBC Holdings. HSBC Holdings At 31 December US$m US$m Subordinated liabilities: -. at amortised cost -. designated at fair value (Note 27) HSBC Holdings' subordinated liabilities At 31 December First call date Maturity date US$m US$m Amounts owed to third parties1 US$488m 7.625% subordinated notes - May 2032 US$222m 7.35% subordinated notes - Nov 2032 US$2,000m 6.5% subordinated notes - May 2036 US$2,500m 6.5% subordinated notes - Sep 2037 US$1,500m 6.8% subordinated notes - Jun 2038 £250m 9.875% subordinated bonds2 Apr 2013 Apr 2018 - £900m 6.375% callable subordinated notes3 Oct 2017 Oct 2022 £650m 5.75% subordinated notes - Dec 2027 £650m 6.75% subordinated notes - Sep 2028 £750m 7.0% subordinated notes - Apr 2038 £900m 6.0% subordinated notes - Mar 2040 €1,600m 6.25% subordinated notes - Mar 2018 €1,750m 6.0% subordinated notes - Jun 2019 €700m 3.625% callable subordinated notes4 Jun 2015 Jun 2020 €1,500m 3.375% callable subordinated notes5 Jun 2019 Jun 2024 - Amounts owed to HSBC undertakings US$1,250m 4.61% fixed/floating subordinated notes6 Jun 2013 Jun 2043 - €1,400m 5.3687% fixed/floating subordinated notes7 Mar 2014 Dec 2043 £500m 8.208% subordinated step-up cumulative notes Jun 2015 Jun 2040 €750m 5.13% fixed/floating subordinated notes Mar 2016 Dec 2044 US$900m 10.176% subordinated step-up cumulative notes Jun 2030 Jun 2040 1 Amounts owed to third parties represent securities included in the capital base of HSBC as lower tier 2 securities in accordance with guidance in the PRA's GENPRU. 2 In April 2013, HSBC Holdings called its £250m 9.875% subordinated bonds at par. 3 The interest rate payable after October 2017 is the sum of the three-month sterling Libor plus 1.3%. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HSBC Holdings plc By: Name:Ben J S Mathews Title:Group Company Secretary Date:25March2014
